102 F.3d 987
Richard D. McMILLIN, Appellant,v.Michael BOWERSOX, Appellee.
No. 96-1649WM.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 18, 1996.Decided Dec. 31, 1996.

On Appeal from the United States District Court for the Western District of Missouri.
William C. Odle, Kansas City, MO, argued (Timothy K. McNamara, on the brief), for appellant.
Frank A. Jung, Jefferson City, MO, argued (Jeremiah W.  (Jay) Nixon, on the brief), for appellee.
Before RICHARD S. ARNOLD, Chief Judge, MAGILL, Circuit Judge, and LONGSTAFF,* District Judge.
PER CURIAM.


1
The Court has received a Suggestion of Death in the above-captioned appeal.  The suggestion reports that Richard McMillin, appellant, died at the Potosi Correctional Center on December 2, 1996.


2
McMillin was before our Court appealing the denial of his petition for a writ of habeas corpus.  Since his imprisonment ended upon his death, and there can be no future collateral consequences flowing from his imprisonment, his collateral attack is moot.  Lane v. Williams, 455 U.S. 624, 102 S.Ct. 1322, 71 L.Ed.2d 508 (1982);  McMann v. Ross, 396 U.S. 118, 90 S.Ct. 395, 24 L.Ed.2d 303 (1969).


3
Accordingly, the appeal is dismissed as moot, the judgment of the District Court is vacated, and the case is remanded with instructions to dismiss the petition as moot.  See United States v. Munsingwear, Inc., 340 U.S. 36, 39-41, 71 S.Ct. 104, 106-07, 95 L.Ed. 36 (1950).



*
 The Hon.  Ronald E. Longstaff, United States District Judge for the Southern District of Iowa, sitting by designation